Exhibit 10.2

AMC ENTERTAINMENT HOLDINGS, INC.

2013 EQUITY INCENTIVE PLAN

Stock Unit Awards Notice

 

Participant:[*]

Date of Grant:[*]

Settlement:Each Stock Unit shall be convertible into one share of Class A Common
Stock within 30 days of vesting.

Dividend Equivalents:The Stock Units shall accrue dividend equivalents.

Tax Withholding:All Stock Units are subject to reduction to satisfy tax
withholding obligations as and when due.

 

Restricted Stock Units Award

Number of RSUs:[*]

Vesting:[*]

162(m) Performance Goal:[*]

 

Performance Stock Units Award

Target PSUs:[*]Maximum PSUs:[*]

Vesting:[*]

Performance Goals:[*]



By executing this Stock Unit Awards Notice, the Participant agrees and
acknowledges that the Stock Units described herein are granted under and
governed by the terms and conditions of the Stock Unit Awards Agreement attached
hereto and the AMC Entertainment Holdings, Inc. 2013 Equity Incentive Plan, both
of which are hereby incorporated by reference and together with this Stock Unit
Awards Notice constitute one document.  This Stock Unit Awards Notice may be
signed in counterparts, each of which shall be an original with the same effect
as if signatures thereto and hereto were upon the same instrument.

 

 

PARTICIPANTAMC ENTERTAINMENT HOLDINGS, INC.

Picture 1 [c57920170331ex10280e548001.jpg]

By:  _________________________________By:  ___________________________________

[*]Name:  Kevin M. Connor

Title:SVP, General Counsel & Secretary

 





--------------------------------------------------------------------------------

 



AMC ENTERTAINMENT HOLDINGS, INC.

2013 EQUITY INCENTIVE PLAN

Stock Unit Awards Agreement

[*Date*]

Grant of Stock Unit AwardS.

Stock Unit Awards.  AMC Entertainment Holdings, Inc. (the “Company”) hereby
grants to the Participant identified on the foregoing Stock Unit Award Notice
(the “Notice”) as of the date on such Notice (the “Date of Grant”), Stock Units
(the “Units”) in the awards and amounts set forth in the Notice, pursuant to the
terms and conditions set forth in the Notice, this agreement (the “Agreement”)
and the AMC Entertainment Holdings, Inc. 2013 Equity Incentive Plan (the
“Plan”).

Types of Unit Awards.  This Agreement covers the following types of Unit Awards,
each constituting a separate award grant.  Any references to Units herein shall
cover all types of Unit Awards.

Restricted Stock Units.  Restricted Stock Units (“RSUs”) are Units that vest
based upon continued service through specified vesting dates.  RSUs awarded to
certain executive officers covered by Section 162(m) of the Code and indicated
in the Notice (“162(m) RSUs”) are also subject to attainment of a performance
goal.

Performance Stock Units.  Performance Stock Units (“PSUs”) are Units that vest
based upon attainment of performance goals over a specified performance
period.  [*Additional Performance Information*]

No Purchase Price.  In lieu of a purchase price, this Award is made in
consideration of Service previously rendered and to be rendered by the
Participant to the Company.

Equity Incentive Plan and Defined Terms. Capitalized terms not defined herein
shall have the same meaning as in the Plan.  In the event of a conflict between
any term or provision contained herein and a term or provision of the Plan, the
applicable terms and provisions of the Plan will govern and prevail.

Dividend Equivalents.  Each Unit held as of the record date for dividends or
other distributions paid in respect of shares of Common Stock shall be entitled
to a dividend equivalent equal to the amount paid in respect of one share of
Common Stock.  Prior to vesting, such dividend equivalents shall accumulate and
be paid within thirty (30) days following the vesting date and only to the
extent the Units vest.  All rights to dividend equivalents shall be forfeited
along with and to the extent the Units are forfeited.

RESTRICTED STOCK UNITS

Vesting.  Unless earlier forfeited, RSU vesting will occur on the following
schedule:

[*Vesting Schedule*]

 

162(m) RSU Performance Goal and Delayed Vesting.  For 162(m) RSUs, each
scheduled vesting shall be conditioned upon the Company having achieved [*162(m)
Performance Goal*] (the “162(m) RSU Performance Goal”).  Vesting of 162(m) RSUs
shall be delayed until the Committee determines, in its sole discretion, and
certifies in writing whether and the extent to which the 162(m) RSU Performance
Goal was achieved.  Such determination and certification shall occur as soon as
practicable following the receipt of the Company’s financial statements for the
applicable fiscal year.

Forfeiture.  Unless otherwise provided in a written agreement with the
Participant in effect as of the Date of Grant, all unvested RSUs shall be
immediately forfeited upon termination of the Participant’s Service for any
reason prior to the scheduled vesting date set forth in Section 2(a).  Any
162(m)



--------------------------------------------------------------------------------

 



RSUs that do not vest as a result of the Company’s failure to achieve the 162(m)
Performance Goal for the applicable fiscal year shall be immediately
forfeited.  Provided however, a termination occurring after the scheduled
vesting date set forth in Section 2(a) but before certification by the Committee
as provided in Section 2(c) shall not result in forfeiture of 162(m) RSUs if
achievement of the 162(m) Performance Goal is ultimately certified. 

Performance STOCK UNITS

Vesting.  Unless earlier forfeited, all or a portion of the PSUs are eligible to
vest based upon the Company’s achievement of a [*Performance Targets*] for
[*Performance Period*] (the “Performance Period”).  The [*if multiple
performance targets*] may be referred to collectively as the “PSU Performance
Goals”.

[*Details of Performance Targets and Vesting Percentages*]

Performance Determinations.  The Committee shall determine, in its sole
discretion, and certify in writing whether and the extent to which the PSU
Performance Goals were achieved with respect to the Performance Period.  Such
determination and certification shall occur as soon as practicable following the
receipt of the Company’s financial statements for the last fiscal year of the
Performance Period.  Achievement of the PSU Performance Goals shall be
determined in accordance with U.S. GAAP in effect as of the Date of
Grant.  Cumulative results shall be determined by taking the sum of the relevant
measurement for each fiscal year included in the Performance Period.

Forfeiture.  All PSUs shall be immediately forfeited upon the Company’s failure
to achieve the [*Performance Targets*] or the Participant’s termination for
Cause.  Each PSU that does not vest pursuant to Sections 3(a) shall be
immediately forfeited.  Unless otherwise provided in a written agreement with
the Participant in effect as of the Date of Grant, unvested PSUs shall be
forfeited upon termination of service (other than for Cause) prior to the last
day of the Performance Period in accordance with the following schedule:

[*Forfeiture Schedule*]

SETTLEMENT OF UNITS

Time of Settlement.  Subject to the terms of the Plan and this Agreement, each
Unit shall be settled within thirty (30) days following and only to the extent
of vesting (each, a “Settlement Date”).  On the Settlement Date, the applicable
Units shall be converted into an equivalent number of shares of Common Stock
that will be immediately distributed to the Participant (or the Participant’s
legal representative). With regard to shares of Common Stock delivered on the
Settlement Date, the Company may at its election either (i) issue a certificate
representing the shares, or (ii) not issue any certificate representing the
shares and instead document the Participant’s interest by registering the shares
with the Company's transfer agent (or another custodian selected by the Company)
in book-entry form.

Delay of Settlement.  Notwithstanding Section 4(a), the Settlement Date may be
delayed where the Company reasonably anticipates that the settlement of the
Units will violate Federal securities laws or other applicable law; provided
that the Units shall be settled at the earliest date on which the Company
reasonably anticipates that the settlement will not cause such violation.  For
purposes of this Section 4(b), the making of a payment that would cause
inclusion in gross income or the application of any penalty provision of the
Code shall not be treated as a violation of applicable law.

(a)



Withholding Requirements.  As of the date any tax withholding is due and paid by
the Company on behalf of the Participant with respect to Units prior to their
Settlement Date, the Company shall accelerate settlement and withhold shares of
Common Stock with a Fair Market Value equal to the amount of the applicable tax
withholding plus any tax withholding liability incurred as a result of such
acceleration.  For tax withholding due upon a Settlement Date, the Participant
may elect to



--------------------------------------------------------------------------------

 



satisfy the tax withholding by remitting to the Company an amount in cash equal
to the applicable tax withholding.  If no such election is made, the Company
shall withhold shares of Common Stock with a Fair Market Value equal to the
amount of the applicable tax withholding.  In all cases, the amount of tax
withholding shall be determined by the Company in compliance with applicable tax
laws and regulations.  In no instance shall shares of Common Stock be withheld
with a Fair Market Value exceeding the maximum amount of tax required to be
withheld by law.  Notwithstanding any action the Company takes with regard to
tax withholding, the ultimate liability for the payment of taxes remains with
the Participant and the Company makes no representation regarding the tax
impacts on the Participant upon the grant, vesting or settlement of the Units or
any subsequent sale of Common Stock.

MISCELLANEOUS PROVISIONS.

Securities Laws. Subject to Section 4(b), no shares of Common Stock will be
issued or transferred pursuant to this Agreement unless and until all then
applicable requirements imposed by Federal and state securities and other laws,
rules and regulations and by any regulatory agencies having jurisdiction, and by
any exchanges upon which the shares of Common Stock may be listed, have been
fully met.  As a condition precedent to the issuance of shares of Common Stock
pursuant to this Agreement, the Company may require the Participant to take any
reasonable action to meet such requirements.  The Committee may impose such
conditions on any shares of Common Stock issuable pursuant to this Agreement as
it may deem advisable, including, without limitation, restrictions under the
Securities Act of 1933, as amended, under the requirements of any exchange upon
which such shares of the same class are then listed, and under any blue sky or
other securities laws applicable to such shares.  The Committee may also require
the Participant to represent and warrant at the time of issuance or transfer
that the shares of Common Stock are being acquired only for investment purposes
and without any current intention to sell or distribute such shares. 

Participant Undertaking.  The Participant agrees to take whatever additional
action and execute whatever additional documents the Company may deem necessary
or advisable to carry out or effect the obligations or restrictions imposed on
either the Participant or upon the shares of Common Stock issued pursuant to
this Agreement.

No Right to Continued Service.  Nothing in this Agreement or the Plan shall
confer upon the Participant any right to continue in Service for any period of
specific duration or interfere with or otherwise restrict in any way the rights
of the Company (or any Subsidiary employing or retaining the Participant) or of
the Participant, which rights are hereby expressly reserved by each, to
terminate his or her Service at any time and for any reason, with or without
Cause.  The value of the Units is not a part of the Participant’s normal or
expected compensation for purposes of calculating any severance, retirement,
welfare, insurance or similar employee benefit.

Notification.  Any notification required by the terms of this Agreement shall be
given in writing and shall be deemed effective upon personal delivery or within
three (3) days of deposit with the United States Postal Service, by registered
or certified mail, with postage and fees prepaid. A notice shall be addressed to
the Company at its principal executive office and to the Participant at the
address that he or she most recently provided to the Company.

Entire Agreement.  This Agreement, the Notice and the Plan constitute the entire
agreement between the parties hereto regarding the subject matter hereof. They
supersede any other agreements, representations or understandings (whether oral
or written and whether express or implied) which relate to the subject matter
hereof.

Waiver.  No waiver of any breach or condition of this Agreement shall be deemed
to be a waiver of any other or subsequent breach or condition whether of like or
different nature.





--------------------------------------------------------------------------------

 



Successors and Assigns.  The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the Company and its successors and assigns and
upon the Participant, the Participant’s assigns and the legal representatives,
heirs and legatees of the Participant’s estate, whether or not any such person
shall have become a party to this Agreement and have agreed in writing to be
joined herein and be bound by the terms hereof.

Severability.  The provisions of this Agreement are severable and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

Amendment.  This Agreement may be amended from time to time by the Committee in
its discretion; provided, however, that this Agreement may not be modified in a
manner that would have a materially adverse impact on the Participant or his/her
rights hereunder (as determined by the Committee in its reasonable discretion)
without the Participant’s consent. 

Governing Law.  This Agreement and all rights hereunder shall be subject to and
interpreted in accordance with the laws of the State of Delaware, without
reference to the principles of conflicts of laws, and to applicable Federal
securities laws.

Section 162(m) Compliance.  The 162(m) RSUs and the PSUs are intended to
constitute “qualified performance-based compensation” as that term is used in
Section 162(m) of the Code and shall be subject to the terms and conditions of
Section 10 of the Plan.  For the avoidance of doubt, the Committee may adjust
the 162(m) RSU Performance Goal and/or the PSU Performance Goals (including,
without limitation, to prorate goals and payments for a partial plan year)
pursuant to Section 10.5 of the Plan and subject to compliance with Section
162(m) of the Code.

Section 409A Compliance.  To the extent applicable, it is intended that the
Units comply with the requirements of Section 409A of the Code and the Treasury
Regulations and other guidance, compliance programs and other interpretive
authority thereunder (“Section 409A”), and that this Agreement shall be
interpreted and applied by the Committee in a manner consistent with this intent
in order to avoid the imposition of any additional tax under Section 409A.  In
the event that (i) any provision of this Agreement, (ii) the Units or any
payment or transaction in respect of the Units or (iii) other action or
arrangement contemplated by the provisions of this Agreement is determined by
the Committee to not comply with the applicable requirements of Section 409A,
the Committee shall have the authority to take such actions and to make such
changes to this Agreement as the Committee deems necessary to comply with such
requirements.  No payment that constitutes deferred compensation under
Section 409A that would otherwise be made under this Agreement upon a
termination of Service will be made or provided unless and until such
termination is also a “separation from service,” as determined in accordance
with Section 409A.  Notwithstanding the foregoing or anything elsewhere in this
Agreement to the contrary, if the Participant is a “specified employee” as
defined in Section 409A at the time of termination of Service with respect to
the Units, then solely to the extent necessary to avoid the imposition of any
additional tax under Section 409A, the commencement of any payments or benefits
under the Units shall be deferred until the date that is six months following
the Participant’s termination of Service (or, if earlier, the date of death of
the Participant).  Notwithstanding anything to the contrary in this Agreement,
dividend equivalents shall be paid no later than the March 15 following the
calendar year during which the Participant first acquires a vested, legally
binding right to receive the dividend equivalent.  In no event whatsoever shall
the Company be liable for any additional tax, interest or penalties that may be
imposed on the Participant by Section 409A or any damages for failing to comply
with Section 409A.

 



--------------------------------------------------------------------------------